[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO DISMISS
The plaintiff has brought an action seeking sole custody of the minor child and child support for her daughter, alleging that the plaintiff and the defendant are the natural parents of the child. In the next paragraph the plaintiff alleges "on information and belief the defendant has acknowledged paternity of the child." An acknowledgment of paternity may be done pursuant to § 46b-172, Conn. Gen. Stat. which requires a written affirmation of paternity executed and sworn to by the mother of the child and filed with the Superior Court. It is impossible for the mother to plead ". . . on information and belief . . ." under the circumstances since that expression is used when the party pleading has no personal knowledge of the matter being pleaded.
Section 46b-160(a) states "Proceedings to establish paternity of a child born or conceived out of lawful wedlock . . . shall be commenced by the service on the putative father of a verified petition of the mother. . . ." The petition, when served, shall be accompanied by an answer form, a notice and an application for appointment of counsel. The present complaint is not verified, does not furnish proper notice to the defendant and does not comply with the requirements of the section. This court finds that the use of the term "shall be commenced" is mandatory. If, as plaintiff argues, this is an action for custody and support it must be commenced by service of an application, a summons and an order to show cause, § 46b-61, effective July 1, 1999 P.A. 99-215.
For the foregoing reasons the defendant's motion to dismiss is granted.
HARRIGAN, J. CT Page 13133